Citation Nr: 0206815	
Decision Date: 06/25/02    Archive Date: 07/03/02

DOCKET NO.  96-35 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from May 1972 to May 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1996 decision from the Portland, Oregon, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which stated that the veteran had not submitted any new and 
material evidence to reopen his claim for service connection 
for a back condition.  The claim had been denied previously 
by the Board in May 1987.  The RO continued the denial of the 
claim.  A notice of disagreement was received in May 1996; a 
statement of the case was issued in May 1996; and a 
substantive appeal was received in July 1996.  

The veteran testified at a hearing before an RO hearing 
officer in June 1999.  The Board notes that on his VA Form 9, 
substantive appeal, received in July 1996, the veteran 
requested a hearing before a Member of the Board at the RO.  
However, in March 1999 the veteran withdrew that request and, 
in lieu of such, requested a hearing before an RO hearing 
officer.  

The instant claim has previously been considered by the 
Board.  In December 1999, the Board considered whether new 
and material evidence had been submitted to reopen a claim 
for service connection for a low back disorder.  The Board 
found that new and material evidence had been submitted and 
reopened the claim for consideration on the basis of the 
record as a whole.  The Board further found the claim to be 
well grounded, under the law in effect at that time, and 
remanded the claim for further development, to include 
requesting any identified pertinent medical records and a VA 
examination to determine the nature and etiology of any low 
back disorder.  

The RO completed the requested development and the Board 
again addressed the claim in September 2000.  The Board found 
that, although a current low back disability was shown, the 
preponderance of the evidence was against a finding that the 
current low back disability was related to the veteran's 
active military service.  The veteran appealed this 
determination to the United States Court of Appeals for 
Veterans Claims (Court).  In a May 15, 2001 Order, the Court 
granted the Secretary of VA's "Motion for Remand and to Stay 
Proceedings."  The Secretary moved for remand for 
readjudication of the claim due to passage of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et 
seq. (West Supp. 2001), effective November 9, 2000.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the regional office (RO) and the duties to notify and 
assist the veteran, pursuant to the VCAA, have been met.

2. A back injury and complaint of back pain was shown in 
service; a low back disorder, first shown years after 
service, is not causally linked to service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107(a) (West 1991 & Supp. 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The Board notes that the pertinent facts have not changed 
since the Board decision, issued in September 2000, but the 
facts are again summarized here.  

The April 1972 enlistment examination revealed no findings 
with respect to the spine and the veteran denied a history of 
recurrent back pain.  Service medical records further reflect 
that in July 1972, the veteran reportedly fell and hurt his 
back.  Treatment at this time included heat and aspirin.  
While records also reveal that the veteran sustained a right 
inguinal hernia in the process of lifting an object in 
November 1973, there were no reports of injury to the back at 
this time and no treatment rendered to the veteran's back.  
Service medical records do reflect an additional entry 
referencing complaints of back pain in March 1975, at which 
time there was an impression of muscle strain.  The veteran 
was to refrain from any lifting for a period of 48 hours.  

The separation examination in May 1975 revealed no complaints 
with respect to the veteran's back and evaluation of the 
spine at this time was negative for pertinent pathology.

October 1977 private medical records from Dr. L. reflect 
diagnoses of musculoskeletal chest pain and acute bronchitis, 
and clinical findings primarily focused on chest pain (CP).  
To the immediate right of this notation were the words "off 
and on for years, both sides in front, left greater than the 
right."  Immediately below this notation it was indicated 
that there was no injury except the veteran slipped in 
service and strained back.  Additional comments about the 
severity of pain, acute pull, relief, and tenderness do not 
specifically refer to CP, but also come directly beneath this 
primary heading.

Private medical records for the period of August 1985 to May 
1989 reflect that in August 1987, the veteran complained of 
lumbar radiating back pain with muscle spasms since service 
in 1973 as a result of lifting, which later worsened in 1977.  
At this time, the veteran reported frustration with the 
medical system for the inability to help him and with the VA 
system for not giving him disability benefits.  The 
assessment was chronic low back pain.  In September 1987, the 
assessment was somatic dysfunction of the lumbar spine, 
probably due to short left leg and rule out degenerative disc 
disease.  In January 1989, the veteran complained of 
increased back pain since his previous consultation, and the 
assessment included chronic low back pain, rule out herniated 
nucleus pulposus, and short left leg.  In April 1989, the 
veteran reported continued back pain, at which time the 
veteran stated that a recent complete spinal myelogram 
revealed negative findings.  The assessment included chronic 
low back pain of unknown etiology and short left leg.  

In his original application for compensation filed in April 
1986, the veteran indicated that in 1973, he lifted a huge 
pulley and sustained a hernia and back injury.  This claim 
was ultimately denied by the Board in a May 1987 decision.  

VA outpatient and inpatient treatment records for the period 
of April 1986 to May 1989 reflect that in April 1986, the 
veteran requested medicine for his back and chest, reporting 
that he injured his back in service and developed a hernia.  
He further indicated that he had had recurrent back pain 
since 1973 that radiated.  The diagnosis included mechanical 
back pain.  In July 1986, the veteran complained of disabling 
low back pain and X-rays of the lumbar spine were interpreted 
to reveal negative findings.  In September 1986, the veteran 
again complained of low back pain.  April 1987 lumbar spine 
X-rays also revealed negative findings, except for mild 
thoracolumbar scoliosis.  In May 1987, the veteran complained 
of back pain with onset described as in the service.  The 
impression was musculo-skeletal back pain, much of which was 
suspected to be embellished.  In August 1987, the veteran 
reported for additional medication for his back pain, and he 
received additional treatment and medication in September and 
November 1987.  

A VA outpatient treatment record from June 1988 reflects an 
assessment of chronic low back pain and additional medication 
was prescribed.  In September 1988, the veteran complained of 
a little more back pain and it was noted that the veteran had 
been moving furniture.  The assessment was chronic low back 
pain of unknown etiology.  In November 1988, the veteran 
complained of intermittent back pain, which had recently 
become more frequent.  At this time, the physician commented 
that the veteran presented a variety of vague, migratory 
aches and pains of 10 to 15 years duration, and a primary 
complaint of low back pain.  It was further noted that the 
veteran complained of intermittent numbness in all 
extremities lasting for short periods, but that there were no 
clear symptoms of radiculopathy.  The assessment was 
musculoskeletal pain with no evidence of radicular symptoms, 
and the examiner indicated that there was a good deal of 
"embellishment" here.  X-rays from November 1988 were 
interpreted to reveal negative findings except for slight 
scoliosis.  In May 1989, the veteran complained of spasms in 
the low back and was given additional medication.

A May 1989 private medical report from Dr. B. reflects that 
she examined the veteran for multiple pain complaints that 
included low back pain.  The veteran reported a history of 
straining his back during the service in 1973, and that his 
back pain became chronic with worsening over the previous six 
to seven years.  The veteran recalled that at some point he 
had been told that he had problems in the L2-5 area.  The 
impression included diffuse fibrositis with significant 
shortening of two joint muscle groups, mild leg discrepancy 
with shortened left leg, and symptom magnification.

Prison medical records for the period of April 1992 to April 
1994 reflect that in May 1992, the veteran complained of 
chronic low back pain since a 1973 injury in service and 
reported that this was "service related."  It was further 
noted that the veteran performed landscape maintenance and 
that he would get low back pain when he did too much work 
with symptoms of low back ache and muscle spasms.  At this 
time, the veteran was placed on light duty with limitations 
on lifting and bending.  In August 1992, although the veteran 
was treated for continuing low back symptoms, at the 
beginning of the month evaluation of the back revealed no 
costovertebral angle tenderness.  An entry at the end of the 
month reflects the veteran's report of chronic low back 
symptoms and an apparent assessment of (subjective) chronic 
pain.  In September 1992, X-rays of the lumbar spine were 
interpreted to reveal moderate narrowing of the 
intervertebral disc space at the level of L5-S1 with 
associated hypertrophic spurring, and the impression was that 
there were degenerative changes at the level of L5-S1.  
Overall examination at this time indicated that the veteran 
reported multiple somatic complaints of low back pain and 
discomfort.  The assessment was chronic back pain secondary 
to degenerative changes.  In February 1993, it was noted that 
the veteran sought medication for his continuing back 
complaints.  

VA outpatient and inpatient records for the period of 
September 1994 to January 1995 reflect that in September 
1994, the veteran complained of back pain and wanted to get 
started at the clinic.  The diagnostic impression was back 
pain.  A September 1994 nursing admission assessment reflects 
that the veteran had a long history of back pain.  At the end 
of the month, a history and physical report indicates that 
the veteran reported back pain since 1973 while lifting a 
pulley which caused a hernia and at the same time, the 
beginning of his chronic back pain.  The impression included 
chronic low back pain.  In October 1994, the veteran reported 
some difficulty finding employment due to his back problems 
and VA lumbar spine X-rays in October 1994 were interpreted 
to reveal narrowing of the L5-S1 intervertebral disc and 
minimal anterior osteophyte formation at this level.  The 
impression was intervertebral disc narrowing at L5-S1, 
consistent with degenerative change.  Thereafter, a VA 
psychiatric note from November 1994 indicates that the 
veteran reported a history of being denied service connection 
for a back injury because it was not documented in his 
record.  The veteran stated that it was not his fault that 
there was nothing in the record about his back injury.  
In December 1994, the veteran reported that he could not walk 
for exercise because it made his back pain worse.

A February 1995 VA domiciliary discharge summary for the 
period of September 1994 to January 1995 discloses that the 
veteran reported fracturing his left lower extremity as an 
infant which had resulted in the shortening of his left leg, 
and that his primary complaint was chronic low back pain.  
The diagnoses included chronic low back pain.  In January 
1995, a kinesiologist commented that the veteran did not 
demonstrate any pain with his back in changing his posture 
from standing to sitting and back, which he did several 
times.

VA post-traumatic stress disorder (PTSD) examination in 
February 1995 noted the veteran's complaints of back pain.  
VA outpatient and inpatient records for the period of 
February 1995 to August 1996 reflect that in March 1995, 
the veteran complained of chronic low back pain without a 
radicular component.  In September 1995, the veteran reported 
that his chronic back pain was worse and that he needed a 
refill of medicine.  In December 1995, it was noted that the 
veteran had a back problem, but that this was "belied by his 
swaggering gait, painless movement, ability to arise without 
support, etc."  In February 1996, an emergency department 
report reflects that the veteran received treatment for low 
back and neck discomfort reportedly resulting from a motor 
vehicle accident earlier that morning.  The veteran also 
reported that he had chronic back pain secondary to an Army 
injury that was somewhat worse, and that since the motor 
vehicle accident, he also had neck discomfort.  The diagnosis 
at this time was neck and low back pain, post motor vehicle 
accident, with associated headache.  In March and August 
1996, the veteran again complained of back discomfort and 
sought a refill of his medication.

The veteran filed a request to reopen the previously denied 
claim for a low back injury, in January 1996.  In a 
statement, submitted with this claim, the veteran stated that 
he injured his back in 1972-1973 at the same time as the 
inguinal hernia was treated.  He reported that he was given 
medication for back pain at that time.  

Private medical records for the period of March 1996 to March 
1997 indicate that the veteran was involved in an automobile 
accident in March 1996 and the assessment was history of 
chronic low back pain with possible aggravation of pain with 
recent injury.  March 1996 X-rays of the lumbar spine were 
interpreted to reveal some narrowing at the L4-5 disc and 
hypertrophic degenerative changes at the lumbosacral joint.  
April 1996 records reflect the veteran's report of a 
longstanding history of back problems going back to the 70's 
while in the Navy.  The assessment included history of 
chronic low back pain with probable reaggravation of pain 
with recent injury.  In the beginning of May 1996, the 
veteran still complained of a painful back.  

A May 1996 private medical report from Dr. B. noted that the 
veteran had previously reported his original injury to the 
back in 1975 with management through the VA domiciliary and 
that there was recent aggravation due to a car accident.  An 
April 1996 medical report from Dr. P. reflects the veteran's 
report of the initial onset of low back pain in 1973, at 
which time he was in the military and moved too much weight.  
The veteran further reported that he injured himself, causing 
some back pain and a double hernia that was fixed surgically.  
The veteran also reported being involved in a motor vehicle 
accident in February 1996.  The diagnosis included discogenic 
low back pain and idiopathic lumbar scoliosis.  In August 
1996, the low back condition was considered unchanged and was 
noted to be of longstanding duration.  The veteran received 
additional periodic treatment for back pain throughout the 
remainder of 1996, and again, in January and February 1997.  

A witness statement from the veteran's mother, received in 
May 1996, reflects that the veteran complained of back pain 
after his return from the service, and that he was still 
complaining about the same back pain.

Additional private medical records reflect complaints of back 
pain in May 1997 and a twisting injury to the veteran's back 
in July 1997.  The veteran was also evaluated for complaints 
of chronic back pain in August 1997.

A VA general medical examination in September 1997 reviewed 
that the veteran reported a history of a musculoskeletal 
disorder that began in the service.  

A September 1997 VA joints examination indicated that the 
veteran reported a continuation of his back pain after 
leaving the military.  Since the military, he had one injury 
to the back that was work-related and two automobile 
accidents that involved injury to the back.  The veteran 
noted that his biggest problem was his back.  In his 
assessment, the examiner noted that there was a history of 
back pain starting in the military and continuing.  His 
continuing back pain was diagnosed as chronic muscular strain 
superimposed on degenerative instability and the lower 
extremity symptoms were diagnosed as referred distress.  

September 1997 VA peripheral nerves examination revealed that 
the veteran related his low back pain to 1972 with lifting in 
service.  The examiner revealed the claims file and found 
that it did not support any back injury at the time the 
veteran suffered his inguinal injury in service.  The 
impression was mechanical low back pain secondary to lumbar 
scoliosis, and the examiner commented that the veteran's 
subjective complaints were outweighed by objective findings.

An October 1997 VA PTSD examination also noted a diagnosis of 
discogenic back pain.  The report from this examination 
further noted that discrepancies between back pain claims and 
observed behavior were noted by a VA physician in December 
1995 and a kinesiologist in January 1995, and secondary gain 
was suspected by a physician in August 1997.  It was believed 
that in general there had been discrepancy in the vehemence 
in the veteran's claims and observed pathology.

In a letter, received in March 1998, the veteran reported 
that he did not remember the names or addresses of any 
physicians seen from 1976-1979.  A second written statement 
from the veteran's mother, dated in November 1998, indicated 
that the veteran hurt his back in 1973 while in the service, 
and that he had had a lot of physical pain in his back.  She 
further indicated that his pain had gotten worse.

At his personal hearing in June 1999, the veteran testified 
to the episodes of injury to his back in the service (T. at 
pp. 1-2).  He began going to the VA for treatment for low 
back pain about nine or ten years after his discharge from 
the service (T. at p. 3).  He indicated that his pain in the 
back was getting worse (T. at p. 3).  He denied any injuries 
to his back since the service and indicated that no 
VA physician had commented that his current back pain was due 
to the injuries he described in service (T. at p. 4).  

VA medical examination in April 2000 revealed that the 
veteran reported a history of pain in the low back beginning 
in the service.  He further reported no injury at that time, 
which was noted to be documented, and that he had continually 
increasing low back pain since service separation in 1975.  
More specifically, the veteran stated that he displaced his 
back during service when he got a hernia while working in the 
laundry and lifting bags.  He reported numerous treatments 
for his back complaints during service.  He did not know 
whether he complained about his back at the time of service 
separation.  In the examiner's review of the record, it was 
noted that it had been some time since the veteran had been 
examined for his back, and that while service medical records 
documented a brief visit for back pain, there was no evidence 
of injury to the veteran's back and nothing compared with the 
veteran's claim of having been seen on numerous occasions for 
complaints of back pain during the service.

Examination revealed that while the veteran used a cane, he 
did not use the cane in the usual manner of someone having a 
particular pain in one hip or the other.  The veteran's 
reaction to touching was found to be far greater than the 
examiner usually saw with patients with back pain, who 
ordinarily were able to localize back pain.  Examination did 
not reveal any flexion, which the examiner believed to be far 
greater than flexion exhibited by those with even the most 
severe back problems, and there was no extension.  X-rays of 
the lumbar spine were interpreted to reveal 75 percent 
narrowing of the L5-S1 disc space, and the diagnosis was 
chronic lumbosacral instability with 75 percent narrowing of 
the lumbosacral disc space.  

In his impression, the examiner stated that the veteran gave 
him the impression of being a very good actor in regard to 
the examination of his back.  The examiner indicated that the 
veteran was very hyper-reactive to touching of the low back 
in areas where low backs usually did not hurt, and in his 
review of the records, the examiner was unable to find 
evidence to substantiate any particular injury to his back 
while he was in the service.

It was the examiner's belief that there was not sufficient 
evidence, in the available records, to substantiate the 
relationship of the veteran's present back problems to his 
service time in the Navy.  The examiner further commented 
that although the veteran did have almost complete narrowing 
of his lumbosacral disc space, the present examination was 
basically inadequate because of his voluntary protection 
of his back.  It was the examiner's additional belief that 
the veteran probably laid around most of the time and had 
allowed his back to stiffen, and that he needed a treatment 
program with physical therapy, weight loss, and a lot of 
activity.  

In a June 2000 statement in support of his claim, the veteran 
objected to the April 2000 examiner's opinion that the 
veteran was a very good actor in regard to the examination of 
his back.


II. Analysis

The Veterans Claims Assistance Act of 2000 (VCAA)

As noted by the Secretary in the Motion for Remand before the 
Court, there has been a significant change in the law during 
the pendency of this appeal.  The Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2001), contains extensive provisions 
modifying the adjudication of all pending claims.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The new law revises the 
former § 5107(a) of title 38 United States Code to eliminate 
the requirement that a claimant come forward first with 
evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in the developing the facts 
pertinent to the claim.  The other salient features of the 
new statutory provisions impose the following obligations on 
the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall:
(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those records; and
(c) describe any further action to be taken by the 
Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).  The Secretary shall treat 
an examination or opinion as being necessary to make a 
decision on a claim for purposes of paragraph (1) [38 
U.S.C.A. § 5103A(d)(1)] if the evidence of record before the 
Secretary, taking into consideration all information and lay 
or medical evidence (including statements of the claimant)-
(a) contains competent evidence that the claimant has a 
current 
disability, or persistent or recurrent symptoms of 
disability; and
(b) indicates that the disability or symptoms may be 
associated with the claimant's active military, naval, 
or air service; but
(c) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The Board notes that, as a determination that a well-grounded 
claim (as defined under the law in effect at the time, 38 
U.S.C.A. § 5107(a)) had been submitted, VA undertook actions 
pursuant to the statutory obligation to assist the veteran in 
the development of the instant claim.  The December 1999 
remand was for this express purpose, ordering the RO to 
request that the veteran identify all recent pertinent 
medical treatment for his back.  Further, the RO was directed 
to arrange for a VA examination by a qualified physician for 
the purpose of ascertaining the nature and etiology of any 
low back disorder.  The examiner was requested to respond to 
specific inquiries, including the degree of medical 
probability that any low back disability was related to the 
veteran's service.  In March 2000, the veteran was requested 
to submit any additional evidence and argument and to 
identify any sources of recent pertinent medical treatment.  
He was provided with an authorization form, to expedite the 
requests for any identified private medical records.  The 
requested VA examination with response to the Board's 
inquiries was conducted in April 2000.  

No additional pertinent evidence has been identified by the 
veteran as relevant to the issue on appeal.  The veteran has 
stated that he cannot identify any physicians from whom 
treatment was sought in the years immediately following his 
separation from military service.  All identified records 
have been requested and obtained and the record contains 
numerous private and VA treatment records, noting the 
veteran's complaints and diagnoses with regard to back 
pathology.  The veteran has been provided with more than one 
complete VA medical examination, including an opinion as to 
any relation between the veteran's current back disorder and 
his active military service.  Although the veteran objected 
to some of the statements contained in the report of this 
examination, there is no reason to facially reject the 
medical opinions the physician offered.  The Board notes that 
these opinions were offered with supporting reasons and 
medical findings.  In the Appellant's Brief, submitted to the 
Board in April 2002, the veteran makes no contentions as to 
specific violations of the VCAA that must be remedied with 
further development.  Instead, the veteran refers to 
Appellee's Motion for Remand, which also notes no specific 
deficiencies, but a necessity to consider full compliance 
with the VCAA.  The Board concludes that all available 
evidence has been obtained.  Therefore, the requirement under 
the VCAA that VA advise the claimant of the division of 
responsibilities in developing evidence between VA and the 
claimant is moot.  The Board finds that the duty to assist, 
as defined by the VCAA, has been met in the instant case.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations, which set forth the criteria for 
entitlement to service-connected disability benefits.  The 
discussions in the rating decision, statement of the case, 
and supplemental statements of the case have informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Further, the veteran's 
claim was considered both by the RO (and previously by the 
Board) on the merits of the claim.  The Board and the RO 
requested further evidence and alerted the veteran what was 
yet needed to grant his claim in the Board remand in December 
1999 and the letter from the RO in March 2000.  Except for 
the exact verbiage of the VCAA and the implementing 
regulations, the veteran has been provided all pertinent laws 
and regulations.  Thus, remand to require the Board to repeat 
essentially the same elements over to the veteran would only 
result in unnecessary delay and a waste of judicial and 
administrative resources.  The Board finds that the notice 
requirements of the new law and regulation have been 
substantially met.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  As compliance with the VCAA has 
been demonstrated, the Board now moves to consideration of 
the instant claim on its merits.  

Service Connection for Low Back Disorder

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b) (2001).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and organic diseases of the nervous system 
or arthritis become manifest to a degree of 10 percent within 
one year from the date of termination of service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307, 3.309 (2001).

When, after consideration of all evidence and material of 
record, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2001).

The Board again notes that in a previous determination, it 
was found that sufficient evidence to reopen a previously 
denied claim had been submitted, that the claim was well 
grounded.  The Board, therefore, remanded the case for 
additional development.  This additional development was 
further necessitated by the lack of evidence of chronicity 
during service or continuity of symptomatology following the 
veteran's discharge from service.  

Following the Board's remand, the veteran was afforded a VA 
examination in April 2000.  The examiner determined that the 
veteran was very hyper-reactive to touching of the low back 
in areas where low backs usually did not hurt, and the 
physician was unable to find evidence to substantiate any 
particular injury to the veteran's back while he was in the 
service.  It was the examiner's further belief that there was 
not sufficient evidence, at least in the records that he was 
able to review, to substantiate the relationship of the 
veteran's present back problems to service.  In reaching the 
above opinions, the Board notes that the VA examiner not only 
examined the veteran and his reported medical history, but 
also compared that reported history to all the evidence of 
record.  The examiner noted that the veteran indicated that 
he displaced his back during service when he developed a 
hernia while working in the laundry and lifting bags, and 
that he was treated numerous times for his back complaints 
during service.  The examiner's review of the record, 
however, revealed that service medical records documented a 
brief visit for back pain, no evidence of injury to the 
veteran's back, and nothing to support the veteran's claim of 
having been seen on numerous occasions for complaints of back 
pain during service.  The examiner also specifically took 
into account certain clinical findings obtained as a result 
of his examination of the veteran.  The veteran, in his 
substantive appeal, stated that his service medical records 
had been destroyed in the 1973 fire at the National Personnel 
Records Center (NPRC) in St. Louis, Missouri.  However, the 
Board notes that the veteran was not discharged from military 
service until two years after the 1973 fire.  Therefore, the 
veteran's records were not yet stored at this facility.  In 
any event, the veteran's service medical records are 
contained in the record and there is no facial indication 
that they are incomplete.  There is, however, a clear 
demonstration that the claimant's allegations that he 
sustained a back injury at the time he was seen for a hernia 
are contradicted by the clinical records pertaining to that 
treatment.  The Board finds this episode constitutes a clear 
test of the credibility of the allegations about missing or 
incomplete records.  This test shows that where the 
claimant's allegations are capable of objective testing, they 
are demonstrably not credible. 

The Board once again notes the statement of medical history 
provided in the assessment given by the September 1997 VA 
joints examiner.  However, the Board finds that since this 
statement was unaccompanied by medical enhancement either by 
way of clinical findings or specific reference to the record, 
it is of minimal probative value.  In contrast, the April 
2000 examiner provides both clinical findings such as hyper-
reactivity and specific reference to service medical records 
in support of the opinions reached.  The Board further notes 
that while the September 1997 examiner did opine that there 
was a "history" of back pain starting in the military and 
continuing, he did not state that a current low back 
disability was related to service, and the simply 
transcription of statements of medical history, unenhanced by 
any comment by a party with medical expertise, does not rise 
to the level of competent medical evidence on causation.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  

The Board is also troubled about additional facts and 
inconsistencies demonstrated by this record.  First, service 
medical records reflect only two episodes of back complaints, 
one in July 1972, at which time the veteran reportedly fell 
and hurt his back, and another in March 1975, at which time 
the veteran reported back pain with no specific injury.  In 
addition, although the veteran was treated for a hernia 
during service, service medical records that show the 
treatment for this problem make no reference to the veteran's 
back, and no diagnosis of a back problem occurred at 
the veteran's separation examination.  Accordingly, when the 
veteran began (in April 1986) to report a history connecting 
a back injury to the incident involving his in-service 
hernia, the Board finds that the veteran's initial and 
continual coupling of his current back and in-service hernia 
problem is inconsistent with the actual contemporaneous 
medical records from service.  Moreover, the Board notes that 
the first statement of medical history linking current back 
disability to the hernia in service was dated several days 
after the filing of the veteran's original claim for service 
connection for a back disorder in April 1986.  

While the veteran may take umbrage with the more recent 
examiner's comments as to the reliability of the veteran's 
statements, the Board finds that the examiner's opinions were 
not capricious and were based on specific reference to 
clinical findings and/or other medical evidence of record.  
In addition, since the April 2000 examiner is a medical 
expert capable of rendering an opinion on medical causation, 
the veteran's lay assertions challenging the medical 
expertise of the physician are not entitled to probative 
weight.  The Board likewise finds any explicit or implied 
allegation of bias is without merit.  The examination report 
clearly reflects a careful examination and review of the 
record to support the physician's conclusions.  The fact that 
those conclusions are adverse to the claim is not enough to 
demonstrate bias.  The record further documents that the 
current examiner is by no means the first clinician to find 
evidence that the objective evidence belied the evidentiary 
assertions of the claimant.  The providers who examined the 
claimant in November 1988, December 1995 and for the 
September 1997 peripheral nerves evaluation reached 
essentially the same conclusion.  Thus, the record does not 
show one solo voice placing the claimant's allegations in 
doubt, but a whole chorus of medical professionals pointing 
out the discrepancies between the allegations and the medical 
facts over a period of more than a decade.

In summary, although a current low back disability has been 
shown, a preponderance of the evidence is against a 
relationship between that low back disability and service.  
The Board must find that, as between the unenhanced report of 
medical history provided by the September 1997 VA joints 
examiner and the recollections of the veteran and his mother 
provided many years after service on the one hand, and the 
service medical records, the lack of medical evidence of a 
diagnosis or treatment for a back disorder until many years 
after service, and the opinion of the April 2000 VA examiner 
on the other, much greater probative weight must be assigned 
to the latter.  As was noted by the Court in Savage v. Gober, 
10 Vet. App. 488 (1997), while the regulation speaks in terms 
of continuity of symptoms, not continuity of treatment, the 
absence of continuity of symptoms is assessed on the merits.  
Id. at 496.  There is also no competent evidence to 
demonstrate the presence of arthritis or an organic disease 
of the nervous system within the one-year presumptive period 
post service.  38 C.F.R. §§ 3.307, 3.309 (2001).

On the merits, the clear weight of the more probative 
evidence is against the claim for service connection for a 
low back disorder, and thus the benefit of the doubt doctrine 
is not for application as to this claim.



ORDER

Entitlement to service connection for a low back disorder is 
denied. 




		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

